QUESTION: Is the office of county court judge completely funded by the state pursuant to revised Art. V, State Const.?
SUMMARY: Pursuant to s. 34.171, F. S., the counties shall pay all reasonable expenses of the offices of the county court judges unless the state shall pay such expenses. By the 1975 General Appropriations Act, Ch. 75-280, Laws of Florida, the Legislature has appropriated state funds to pay the expenses of travel of the county court judges when on official assignment outside their official headquarters. Additional expenses of the offices of the county court judges such as other travel, telephone, office supplies, books, postage, equipment, and dues of the County Court Judges Association are the responsibility of the counties. Section34.171, F. S., provides that the counties are required to pay "all reasonable expenses of the offices of circuit and county court judges" unless the state shall pay such expenses. Thus an examination of the 1975 General Appropriations Act (Ch. 75-280, Laws of Florida), Item 793, is necessary. According to the enclosure with your letter the contemplated expenditures for the county court judges' offices are: EXPENSES: Travel; Telephone; Office Supplies; Books; Postage EQUIPMENT: (including IBM electric typewriter) DUES: County Court Judges Association An examination of the 1975 General Appropriations Act, as well as the Governor's Workpapers at p. j-35, and discussions with Mr. Frank Habershaw of the State Court Administrator's office, discloses that of the above-mentioned expenses, the Legislature has appropriated state funds only for the travel of county court judges when on official assignment outside their official headquarters. Travel to conferences, conventions, or similar meetings by county court judges which serves a public purpose and is generally reimbursable under s. 112.061, F. S., is an expense to be borne by the counties. All other expenses are the responsibility of the counties. Whether the particular expenses of the county court judge's office are "reasonable" type and amount, and thus legally payable from county funds under s. 34.171, F. S., is a factual question that I am not in a position to decide. Attorney General Opinion 073-173. Your question is therefore answered in the negative.